KEITH, Circuit Judge, concurring.
Although I continue to believe that fundamental errors were committed in this case, thereby rendering the sentence of death constitutionally deficient, see McQueen v. Scroggy, 99 F.3d 1302, 1336 (1996) (Keith, J., dissenting) (arguing that McQueen’s habeas petition should be granted), I concur in this opinion because there are no longer any procedural avenues left for McQueen to pursue.
I write separately only to point out that in my view Gomez does not hold that every § 1983 petition challenging a petitioner’s manner of death is per se a successive habeas petition. Inasmuch as that is the holding of Part III of this opinion, I disagree with that Part. However, I concur in the rest of the opinion.